     Case 1:19-cr-00326-AT-CMS Document 141 Filed 09/10/21 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


UNITED STATES OF AMERICA,                 :
                                          :
     Plaintiff,                           :
                                          :          CIVIL ACTION NO.
     v.                                   :          1:19-CR-0326-AT-1
                                          :
RODNEY DWAYNE BRENDLE,                    :
                                          :
     Defendant.                           :
                                          :

                                    ORDER

      Presently before the Court is Magistrate Judge Catherine M. Salinas's

Report and Recommendation (“R&R”) [Doc. 122] recommending that the Court

deny Defendant’s first and supplemental motions to suppress evidence related to

a warrantless search in this case [Doc. 27, 34] as well as his motion to suppress

evidence obtained from the cell phone warrant [Doc. 33]. Defendant Brendle has

filed objections to the R&R [Doc. 124].

      A district judge has broad discretion to accept, reject, or modify a

magistrate judge’s proposed findings and recommendations. United States v.

Raddatz, 447 U.S. 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court

reviews any portion of the R&R that is the subject of a proper objection on a de

novo basis and any non-objected portion on a “clearly erroneous” standard. The

Defendant objects on several factual and legal grounds to the Magistrate Judge’s
     Case 1:19-cr-00326-AT-CMS Document 141 Filed 09/10/21 Page 2 of 10




Report and Recommendation. The Court has carefully reviewed de novo each of

the issues raised in the objections that go to the heart of the conclusions reached

in the R&R. Upon conducting an independent, de novo review of the briefs and

record in this case, the Court finds that the Magistrate Judge's recommendations

are consistent with controlling law based on the record presented and should be

ADOPTED as discussed below.

      Defendant Rodney Dwayne Brendle contends in the suppression motions

that his Fourth Amendment rights were violated when Georgia State Patrol

troopers, in tandem with the investigation conducted by the United States Drug

Enforcement Administration ("DEA"), conducted a warrantless search of his

vehicle without probable cause. Defendant argues that the State Patrol Officer in

charge of the traffic stop of Brendle's vehicle, Trooper Forrester, neither had a

legitimate law enforcement basis for stopping the vehicle nor a probable cause

basis for searching the vehicle. The bulk of the disputes raised in Defendant's

objections to the Magistrate Judge's denial of his motion to suppress evidence

and first supplemental motion revolve around the warrantless search of

Defendant's car in this case. (Docs. 27, 34.) Defendant's motion to suppress cell

phone evidence (Doc. 33) similarly directly emanates from the search of

Brendle's vehicle based on a "fruit of the poison tree" theory.          Defendant

vigorously litigated the suppression motions and presented substantial briefs as

well as the record of a full evidentiary hearing before the Magistrate Judge.


                                         2
     Case 1:19-cr-00326-AT-CMS Document 141 Filed 09/10/21 Page 3 of 10




      The Magistrate Judge concluded that Defendant's motions to suppress

evidence must be denied because the Government showed that State Trooper

Forrester possessed imputed knowledge of Brendle's transportation of

methamphetamine based on communications from a lead DEA agent engaged

with other agents in a drug trafficking investigation.     Earlier on the day of

Brendle's arrest, the DEA agents allegedly witnessed drugs being transferred to

and within Brendle's vehicle that was parked in a Walmart lot and also witnessed

the car's departure from the lot. The agents observed Brendle's alleged drug

trafficking activity in the course of conducting surveillance of Alexis Ortiz,

another suspected drug trafficker, who was allegedly conducting drug trafficking

activities in the Walmart parking lot. One of the DEA agents in turn relayed

information by phone to State Trooper Forrester concerning the Honda vehicle

that had departed the lot, including that this vehicle was carrying one to two

kilograms of methamphetamine. Trooper Forrester, who was working elsewhere,

was on standby to offer assistance to the DEA task force as needed in connection

with the DEA operation. Trooper Forester was ultimately directed to stop and

search the vehicle as well as to arrest the individuals in the car as appropriate.

He also was advised by his State Patrol colleagues, who also assisted the DEA, to

independently develop a probable cause basis for the search of the vehicle

      As summarized by the Magistrate Judge, "Brendle argues that Trooper

Forrester could not have lawfully searched the Honda because he was not


                                        3
     Case 1:19-cr-00326-AT-CMS Document 141 Filed 09/10/21 Page 4 of 10




personally aware of all the facts that amount to probable cause" that were the

basis of his search. (R&R at 13.) But the "collective knowledge" doctrine may be

applied in a context such as this one where a group of law enforcement officers

are deployed in an investigation in different capacities. "Probable cause . . . exists

where the facts and circumstances within the collective knowledge of law

enforcement officials, of which they had reasonably trustworthy information, are

sufficient to cause a person of reasonable caution to believe that an offense has

been committed." United States v. Willis, 759 F.2d 1486, 1494 (11th Cir. 1985)

(citations omitted). See also, U.S. v. Wilson, 894 F.2d 1245, 1254 (11th Cir. 1990)

(“[W]hen the facts and circumstances would lead a reasonably prudent [person]

to believe that the vehicle contains contraband,’” probable cause exists.) (quoting

United States v. Clark, 559 F.2d 420, 424 (5th Cir.), cert. denied, 434 U.S. 969,

98 S.Ct. 516, 54 L.Ed.2d 457 (1977)). We focus not on each fact in isolation but

“‘the sum total of layers of information and the synthesis of what the police have

heard, what they know, and what they observe as trained officers.’” Clark, 559

F.2d at 424 (quoting Smith v. United States, 358 F.2d 833, 837 (D.C.Cir.1966)).

Moreover, when a group of officers is conducting an operation and there exists at

least minimal communication between them, their collective knowledge is

determinative of probable cause. United States v. Esle, 743 F.2d 1465, 1476 (11th

Cir.1984).




                                          4
     Case 1:19-cr-00326-AT-CMS Document 141 Filed 09/10/21 Page 5 of 10




      In summary, the collective knowledge of the officers as a group can be

imputed to a single officer who conducts a stop and search where that officer

maintained at least a minimal level of communication during the investigation.

Willis, 759 F.2d at 1494.    See also, R&R at 15-17 (identifying cases finding

sufficient communications between DEA and state troopers to establish

"collective knowledge" and what constituted adequate communication to provide

a probable cause basis for the trooper's stop, search, and arrest of the suspects in

the car.)

      The Court does not view Defendant's legal challenge to the search as quite

as sweeping as might be suggested in the R&R. Defendant does not argue that

Officer Forrester had to possess knowledge of all of the facts known to the DEA

as supporting probable cause. However, Defendant clearly does argue that State

Trooper Forrester possessed insufficient personal knowledge regarding salient

essential factual details relating to Brendle's or Ortiz's alleged related offense

conduct, the DEA investigation, or other knowledge sufficient for the "collective

knowledge" doctrine to be properly relied upon as the basis for a finding of

probable cause. Plaintiff's objections highlight how Trooper Forrester's variety of

admissions made during his testimony at the Motion to Suppress hearing

indicate that his specific knowledge surrounding the investigation of Brendle and

Ortiz was highly limited. While he knew that the DEA agents had communicated

that approximately 2 kilos of methamphetamines had been supposedly loaded


                                         5
     Case 1:19-cr-00326-AT-CMS Document 141 Filed 09/10/21 Page 6 of 10




into the Honda vehicle at the Walmart lot and had provided identifying

information for this car, he could recall no other specific information relayed to

him that would have provided him with probable cause to detain Defendant and

search his vehicle for drugs or that explained specifically what the DEA agents

had observed. (Tr. 113, 117, 148-151.) Thus, Trooper Forrester confirmed that

while the DEA agents advised that there were one or two kilos of

methamphetamine in the car, they did not relay information that indicated what

facts they actually observed or accumulated in their investigation that caused

them to believe that the drugs were present in Brendle's car. (Tr. 150-151.)

      Although some bits of information from the evolving DEA investigation on

the day of the arrest were included on a real time basis in a DEA group What's

App Chat that Forrester had been included in as well a radio communication

stream, Officer Forrester's testimony indicates he never heard or picked up that

information. His testimony instead, fairly construed, indicates that he viewed his

role as limited to assisting the DEA by assuming responsibility for a traffic stop,

search, and arrest of the suspect. As he understood the DEA’s and his own state

patrol peers' instructions, he was charged with conducting a traffic stop of the car

allegedly possessing drugs and conducting a search of the car for drugs as well as

independently developing probable cause for a search of the car if possible. (Tr.

113, 117, 148-151.) Defendant in summary argues:




                                         6
     Case 1:19-cr-00326-AT-CMS Document 141 Filed 09/10/21 Page 7 of 10




      It is not enough for the DEA to simply say to the GSP "'there are
      drugs in the car." That is not probable cause, but rather the desired
      conclusion for which probable cause might have been offered. The
      officer doing the search must be able to articulate facts establishing
      why, at the level of certainty of probable cause, he believes there to
      be drugs in the car. The GSP troopers couldn't do that. The Fourth
      Amendment requirement of having articulable probable cause must
      be enforced, and the suppression remedy applied, else the potential
      for abuse is limitless. Any law enforcement officer could stop and
      search the vehicle of any motorist solely on the say-so of any other
      officer. That is not consonant with "the right of the people to be
      secure . . . against unreasonable searches and seizures."

Defendant's Objections, Doc. 124 at 21.

      The Court recognizes that the collective knowledge doctrine can degenerate

to a rubber stamp chain of communication where the constitutional protection of

probable cause is diminished and any “independent” police effort to develop

probable cause becomes an artificial back-up feint. However, the current status

of the law in the Eleventh Circuit consistently reflects that where the evidence

shows a group of officers conducting a law enforcement operation who share at

least a minimal amount of communication regarding the operation, “we look to

the collective knowledge of the officers in determining probable cause.” United

States v. Esle, 743 F.2d at 1476. Thus, in Esle, the Eleventh Circuit found that

because the primary investigating officer had sufficient personal knowledge of

investigative facts to establish probable cause, the arresting officer’s reliance on

what another agent told him about cocaine being in the suspect car was sufficient

to establish “collective knowledge” and provided a probable cause basis for the



                                          7
     Case 1:19-cr-00326-AT-CMS Document 141 Filed 09/10/21 Page 8 of 10




arresting officer's conducting the warrantless search.1 Brendle’s case is

indistinguishable     from   Esle.   Thus,       governing   Eleventh    Circuit   Fourth

Amendment precedent clearly supports the Magistrate Judge’s R&R conclusion

that both the search and the seizure of the phones that were the fruit of that

search were lawful.

      Having conducted a thorough review of the record in this matter, the Court

concludes that the Magistrate Judge's R&R findings and recommendations are

analytically sound and provide a correct foundation for the Magistrate Judge's

recommendation for the denial of Defendant’s three motions to suppress.

      Accordingly, the Court ADOPTS the Magistrate Judge's Report and

Recommendation [Doc. 122] and DENIES Defendant's Motions to Suppress

[Docs. 27, 33, 34] and OVERRULES the related Objections [Doc. 124].

      The Court hereby sets the trial date for Rodney Dwayne Brendle as follows:

The pretrial conference is set for October 6, 2021, at 10:30 AM in Courtroom

2308. The trial will commence with jury selection to begin on October 8, 2021,

2021, at 9:30 AM in Courtroom 2306. Opening statements and trial testimony




1 The Esle opinion is not clear if the “other agent” was the primary investigating officer,
who had personal knowledge, or possibly another officer. Esle is comparable to the
instant case though. In Esle, "Appellants argue[d] that while Agent Prieto may have had
probable cause to believe the cocaine was in the car, Agent Parrish, who made the
arrests and searched the car, had no such probable cause. Accordingly, they argue, the
search violated their fourth amendment rights. We disagree.” 743. F.3d at 1476.

                                             8
     Case 1:19-cr-00326-AT-CMS Document 141 Filed 09/10/21 Page 9 of 10




will commence on October 12, 2021. Defendant is required to attend the pretrial

conference or present a written waiver of his attendance.

      The following motions and other filing deadlines are set: By September 22

2021, the parties are to file any motions in limine and proposed voir dire

questions. Objections and responses to the motions and proposed voir dire

questions are due by September 29, 2021. Defendant is further directed to file a

response to the Government's pending motion in limine [Doc. 137] by September

27, 2021 and the Government's reply should be filed by September 30, 2021. The

Government is directed to file a summary of the indictment for use in voir dire by

September 24, 2021. The parties are directed to cooperate in providing proposed

jury instructions to the Court by October 12, 2021. The parties shall use redlining

and other common editing features in order to provide a joint submission of the

proposed jury instructions and identify any objections that each party has to the

opposing party's proposed instruction and the suggestion of alternative proposed

language.

      The time from September 10, 2021, 2021, through October 8, 2021, shall be

excluded from computation under the Speedy Trial Act pursuant to 18 U.S.C. §

3161(h)(7)(A), (h)(7)(B)(i), and (h)(7)(B)(iv).

       The parties should be prepared to provide the Courtroom Deputy Clerk

with three (3) copies of your respective exhibit and witness lists at the start of

trial for use by the Judge, Court Reporter, and Courtroom Deputy Clerk. Each


                                          9
    Case 1:19-cr-00326-AT-CMS Document 141 Filed 09/10/21 Page 10 of 10




party should also provide a courtesy copy of all exhibits for the Judge’s use during

trial, preferably in an appropriately labeled notebook provided on the first day of

trial. The parties are referred to Local Rule 16.4(B)(19)(b), NDGa, concerning the

pre-marking of exhibits.     The parties must provide a courtesy copy of any

documents e-filed just prior to trial or on any day during the course of the trial.

Proposed jury instructions shall be submitted by the first day of trial.

      Please refer to Judge Totenberg’s Guidelines to Parties and Counsel at

http://www.gand.uscourts.gov/case-prep-judge-totenberg           for       information

regarding the pretrial conference, voir dire, and courtroom technology. Any

training or trial runs regarding the courtroom technology must be scheduled in

advance of trial via the Courtroom Deputy Clerk. The Court will not allow time

for training or trial runs at the beginning of the trial. Any motions requesting

leave to bring technology into the courtroom must be filed no later than three (3)

days in advance of trial, to allow time for proper notification to the US Marshals

Service.

      IT IS SO ORDERED this 10th day of September, 2021.




                                       ____________________________
                                       Honorable Amy Totenberg
                                       United States District Judge




                                         10
